UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
JOY EVANS, et al.,                        )
                                          )
             Plaintiffs,                  )
                                          )
      and                                 )
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
      Plaintiff-Intervenor,               )                 Civil Action No. 76-293 (ESH)
                                          )
             v.                           )
                                          )
VINCENT GRAY, et al.,                     )
                                          )
             Defendants.                  )
_________________________________________ )


                                            ORDER

       Pursuant to the “2010 Revision to the 2001 Plan for Compliance and Conclusion of

Evans v. Fenty,”1 (“2010 Plan”), the Special Master, Clarence J. Sundram, has submitted four

report and recommendations regarding defendants’ compliance with three of the nine areas

specified therein: staff training, safeguarding personal possessions, and adequate budget. See

Special Master’s Report and Recommendation Regarding Staff Training-Part I, July 6, 2012

[ECF No. 1318]; Special Master’s Report and Recommendation Regarding Safeguarding

Personal Possessions, Sept. 26, 2012 [ECF No. 1336]; Special Master’s Report and

Recommendation Regarding Staff Training-Part II, Sept. 28, 2012 [ECF No. 1338]; Special

Master’s Report and Recommendation Regarding Adequate Budget, Oct. 5, 2012 [ECF No.


1
 The 2010 Plan was filed on July 13, 2010 [ECF No. 1200], and approved on August 10, 2010
[ECF No. 1204].
1341]. The Special Master recommends that the Court find that the defendants are in

compliance in each of these areas. During today’s status conference, the parties confirmed that

no objections would be filed with respect to any of these reports. Accordingly, it is hereby

         ORDERED that the Court APPROVES AND ADOPTS the Special Master’s Report

and Recommendation Regarding Staff Training-Part I [ECF No. 1318], the Special Master’s

Report and Recommendation Regarding Safeguarding Personal Possessions [ECF No. 1336], the

Special Master’s Report and Recommendation Regarding Staff Training-Part II [ECF No. 1338],

and the Special Master’s Report and Recommendation Regarding Adequate Budget [ECF No.

1341].


                                                                /s/
                                                     ELLEN SEGAL HUVELLE
                                                     United States District Judge

Date: October 26, 2012




                                                2